ACCEPTED
                                                                                                03-14-00661-CV
                                                                                                        7417992
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          10/16/2015 3:55:24 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                 No. 03-14-00661-CV
                      IN THE COURT OF APPEALS          FILED IN
             FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                 3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                               DEVVY KIDD ET AL.,                     10/16/2015 3:55:24 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk
                                                            Appellants,
                                            v.
           PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.

                                                             Appellees.
            Appeal from the 419th Judicial District Court, Travis County, Texas
                      The Honorable Darlene Byrne, Judge Presiding
 ________________________________________________________________

     APPEARANCE AND DESIGNATION OF NEW LEAD COUNSEL

      NOW COME AEP Texas Central Company and AEP Texas North

Company, Appellees in the above-entitled and numbered appeal, and file this

Appearance and Designation of New Lead Counsel pursuant to Texas Rule of

Appellate Procedure 6.1, and in support thereof show the Court the following:

1.    Patrick J. Pearsall is no longer with the firm of Duggins Wren Mann &

      Romero, LLP.

2.    Marnie A. McCormick hereby appears as new lead counsel on behalf of

      AEP Texas Central Company and AEP Texas North Company in the above-

      entitled and numbered appeal.
3.   William Coe appears as additional counsel on behalf of AEP Texas Central

     Company and AEP Texas North Company in the above-entitled and

     numbered appeal.

4.   In compliance with Texas Rule of Appellate Procedure 6.1(c), Appellees

     offer the following information:

                              Marnie A. McCormick
                              State Bar No. 00794264
                              William Coe
                              State Bar No. 00790477
                              Duggins Wren Mann & Romero, LLP
                              P. O. Box 1149
                              Austin, Texas 78767-1149
                              Tel: 512-744-9300
                              Fax: 512-744-9399


                              Respectfully submitted,


                               /s/ Rhonda Colbert Ryan
                              Rhonda Colbert Ryan
                              State Bar No. 17478800
                              rcryan@aep.com
                              AMERICAN ELECTRIC POWER
                              SERVICE CORP.
                              400 W. 15th St., Ste. 1500
                              Austin, Texas 78701
                              (512) 481-3321
                              (512) 481-4587 fax




                                        2
 /s/ Marnie A. McCormick
Marnie A. McCormick
State Bar No. 00794264
mmccormick@dwmrlw.com
William Coe
State Bar No. 00790477
wcoe@dwmrlaw.com
DUGGINS WREN MANN & ROMERO, LLP
P.O. Box 1149
Austin, Texas 78767
(512) 744-9300
(512) 744-9399 fax

ATTORNEYS FOR APPELLEES
AEP TEXAS CENTRAL COMPANY
AND AEP TEXAS NORTH COMPANY




     3
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 9.5, I certify that on the
16th day of October, 2015, the foregoing document was electronically filed with
the Clerk of the Court using the electronic case filing system of the Court, and that
a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:

      Roger B. Borgelt
      BORGELT LAW
      614 S. Capital of Texas Highway
      Austin, Texas 78746
      Counsel for Appellants Devvy Kidd, et al.

      Kellie E. Billings-Ray
      OFFICE OF THE ATTORNEY GENERAL
      P. O. Box 12548, MC-066
      Austin, Texas 78711-2548
      Counsel for Appellee Public Utility Commission of Texas

      Dale Wainwright
      BRACEWELL & GIULIANI LLP
      111 Congress Avenue, Ste. 2300
      Austin, Texas 78701
      Counsel for Appellee CenterPoint Energy Houston Electric, LLC

      Jo Ann Biggs
      VINSON & ELKINS LLP
      2001 Ross Ave., Ste. 3700
      Dallas, Texas 75201-2975
      Counsel for Appellee Oncor Electric Delivery Company LLC

      Stephanie C. Sparks
      JACKSON WALKER L.L.P.
      2323 Ross Ave., Ste. 600
      Dallas, Texas 75201
      Counsel for Appellee Texas-New Mexico Power Company

                                        /s/ Marnie A. McCormick
                                       Marnie A. McCormick
                                         4